Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. David Gonce on 05/18/2021.

The application has been amended as follows: 
Claim 1 has been amended to read:
--“An immediate release tablet comprising at least a tablet core, wherein the tablet core comprises at most 20% brexpiprazole relative to the total of the tablet core, and at least one pharmaceutically acceptable excipient, wherein the tablet core is made by direct compression and is free of cellulose derivative polymer binder, and wherein the immediate release tablet has a disintegration time of at most 30 seconds.”--

Claim 15 has been amended to read:


Claim 18 has been amended to read:
--“An immediate release tablet comprising a tablet core and a coating applied over the tablet core, wherein the tablet core is made by direct compression, is free of cellulose derivative polymer binder, and comprises relative to the total weight of the tablet, 0.05 to 20 wt.-% of brexpiprazole, 20 to 90 wt.-% filler, 0.1 to 20 wt.-% disintegrant, 0.1 to 5 wt.-% lubricant, and 0 to 5 wt.-% glidant, wherein the coating comprises at least one additive selected from the group of film- forming polymers, plasticizers, pigments, glidants, and anti-tacking agents, wherein the tablet releases at least 75% of the total brexpiprazole content within a period of 60 min, and wherein the immediate release tablet has a disintegration time of at most 30 seconds.”--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art Inoue, teaches an immediate release tablet comprising the claimed active agent.  Inoue however, teaches the use of a low-substituted cellulose .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 3-18 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUSAN T TRAN/Primary Examiner, Art Unit 1615